DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I covered by claims 2-11 is directed to a method for navigating a tool through a branched structure by correlating the processed geometric shape of real-time location data of a probe within a patient with a data set representative of the anatomy for real-time tracking, with further limitation of the probe and the geometric shape as discussed in paragraph [0122] and Figs 2-3.
Species II covered by claims 12-17 is directed to a method for navigating a tool through a branched structure including acquiring images of the branched structure for generating a data set, defining a frame of reference including a portion of the branched structures, developing a geometric model of a section of the branched structure from location data of a probe within the anatomy relative to the frame of reference, wherein the recorder location data is used to create a geometric shape which is correlated with the data set by comparison of the geometric model with the data set, and aligning the frame of reference with the data set based on the correlating. This species further limits the aligning method. This species is discussed in paragraph [0142] and Fig. 10. 
Species III covered by claims 18-21 is directed to a method for navigating a tool through a branched structure involving deriving and recording first and second position data of a position sensor of a probe in a frame of reference moving along a first and second portion of a branched structure to develop a first and second geometric model of the branched structure, and correlating the first and second 
The species are independent or distinct because each includes mutually exclusive characteristics. Species I provides further limitation of the locatable probe via description of a sensor, as well as limitation of the generation of the geometric shape generated from the tracking location of lung airways and bifurcations, which are not provided by species II or III. Species II further limits the alignment of the frame of reference with the data set of anatomical images, which is not provided in species I or III.  Species III defines a method of generating and comparing geometric models at a first and second position within the anatomical structure to correlate the first position and the second position data with three-dimensional imaging data to derive registration between the three-dimensional imaging data and the frame of reference, which is not provided by species I and is not the same approach taken by species II. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (for example, searching different classes/subclasses or electronic sources, or employing different search queries);
The prior art applicable to one species or grouping of patentably indistinct species would likely would likely not be applicable to another species or grouping of patentable indistinct species;
The species or groupings of patentably indistinct species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/REMY C COOPER/Examiner, Art Unit 3793                                                                                                                                                                                            
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793